         Case 2:18-cv-01549-NBF Document 1 Filed 11/16/18 Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA

LISA ELLIS,                               )
                               Plaintiff, )
                                          )
                   v.                     )                   2:18-CV-1549
                                                     2018-CV-_________
                                          )
BNY MELLON CORP.,                         )
                                                   JURY TRIAL DEMANDED
                                          )
                             Defendant. )
                                          )
                                          )

                                     COMPLAINT


      Plaintiff Lisa Ellis complains as follows:

                           NATURE OF ACTION

      This is an action for race discrimination under Title VII, 42 U.S.C. § 2000e et

seq., and 42 U.S.C. § 1981. Lisa Ellis worked for BNY Mellon Corp. as a senior control

analyst. BNY Mellon fired Ellis after she posted a comment under a news article that

appeared on Facebook.       Ellis’ comment took issue with tactics used by a group

protesting the shooting of a young black man, Antwon Rose, by a white police officer.

Ellis’ post did not make any reference to race, either expressly or impliedly. It was one

of 2000 posts commenting on the article. Nicole Manns, a BNY Mellon vice president of

human resources, saw Ellis’ post and was offended. Manns, who is black, believed that a

white person had no standing to criticize the protesters. Using social media, Manns

urged people to contact BNY Mellon’s ethics hotline and demand that Ellis be fired.

Mann then used the complaints she solicited to convince BNY Mellon to fire Ellis.

Manns’ actions leave no doubt that Ellis was fired because she is white. Ellis seeks
Complaint
Ellis v. BNY Mellon
             Case     2:18-cv-01549-NBF Document 1 Filed 11/16/18 Page 2 of 7
Page 2




compensatory and punitive damages for BNY Mellon’ race discrimination, including

damages for back pay, front pay and mental and emotional distress.

                                JURISDICTION AND VENUE

        1.       This is an action under Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. § 2000e et seq., and 42 U.S.C. § 1981. This court therefore has

subject         matter         jurisdiction      under     28       U.S.C.        §       1331.

        2.       Ellis has performed all conditions precedent to the filing of this action,

including the timely filing of a charge of discrimination with the Equal Employment

Opportunity Commission on September 24, 2018, and the filing of this action within 90

days of the receipt of the Notice of Right to Sue.       A copy of the right to sue letter is

attached as Exhibit 1.

        3.       Venue is proper in this District under 28 U.S.C. § 1391(b)(2).

                                              THE PARTIES

        4. Plaintiff Lisa Ellis is a citizen of Pennsylvania. At all relevant times, Ellis was

an employee of BNY Mellon within the meaning of 42 U.S.C. § 2000e(f). Ellis is white.

        5.       Defendant BNY Mellon is a Delaware corporation with its principal place

of business in New York, New York. BNY Mellon is an employer within the meaning of

42 U.S.C. §2000e(b)-(d). BNY Mellon employed over 500 persons at all times relevant

to                                            this                                       action.

                                       GENERAL ALLEGATIONS

        6.       BNY Mell0n recruited and hired Ellis on July 27, 2015 to work as a Senior

Control Analyst in its Wealth Management Department in Pittsburgh.                    Ellis, her

daughter, and her young son moved from Philadelphia to Pittsburgh after Ellis accepted

the job.
Complaint
Ellis v. BNY Mellon
             Case     2:18-cv-01549-NBF Document 1 Filed 11/16/18 Page 3 of 7
Page 3




        7.       Ellis performed her job at a high level, consistently received favorable

performance reviews and awards, and was well-regarded by her c0workers and

supervisors.

        8.       The events leading to Ellis’ unlawful termination began with the tragic

killing of Antwon Rose, a young black man, by a East Pittsburgh Police officer on June

19 2018.

        9.       The shooting led public protests throughout the city. Some of the protest

groups used aggressive tactics - they blocked vehicle and pedestrian traffic in downtown

Pittsburgh and shut down the Parkway East.

        10.      The protests in downtown Pittsburgh frightened commuters to the extent

that s0me downtown employers encouraged their employees to work from home. On

June 25, BNY Mellon sent out a company-wide email that urged its employees to work

from home the following day if possible.

        11.      On June 3o, a news article posted on Facebook reported that a Pittsburgh-

area councilman drove through a crowd of protesters blocking a street in Pittsburgh’s

North Shore during a Pittsburgh Pirates game. The protesters kicked the councilman’s

car and smashed his windshield, but the councilman ending up being charged with

reckless endangerment.         Many thought that this was unfair and over 2000 comments

appeared under the Facebook article.

        12.      After reading the article, Ellis believed that the protesters had gone too far

and that the councilman was unjustly charged.          On June 30, she posted the following

comment under the Facebook article: “Total BS. Too bad he didn’t have a bus to plow

through.”       Ellis posted her comment in her own name, made no mention of BNY

Mellon, and did not purport to speak on its behalf. Her comment was clearly directed at
Complaint
Ellis v. BNY Mellon
             Case     2:18-cv-01549-NBF Document 1 Filed 11/16/18 Page 4 of 7
Page 4




the tactics of the protestors and not at the merits of their cause or their racial identity.

There was nothing racist about the post and the bus reference was obviously not meant

to be taken literally.

        13.      Nonetheless, some protesters were offended by Ellis’ comment,

characterizing it as an expression of “white privilege.” The protestors looked up Ellis’

Facebook account and discovered that she worked for BNY Mellon. The protestors

bragged that they had succeeded in getting over 50 white people fired for posting

comments critical of the protests. Now they intended to target Ellis.

        14.      Adam Lewis, a support of protests, wrote in a Facebook post that “my

woman is the person in the company that would handle this” and stated that he had

forwarded Ellis’ post to her.        Lewis was referring to his girlfriend, Nicole Narvaez

Manns, who is a vice president of human resouces for BNY Mellon.

        15.      On July 2, Lewis posted another message on Facebook stating that Manns

wants “everyone” to contact BNY Mellon and demand that Ellis be fired. Meiya Elem, a

black BNY Mellon employee, had posted BNY Mellon’s ethic’s hotline number on

Facebook for people to call and complain about Ellis.

        16.      Armed with the complaints that she had solicited, Manns communicated

with BNY Mellon management in New York and urged that BNY Mellon immediately

fire Ellis.

        17.      On July 3, BNY Mellon fired Ellis without notice and without conducting

an investigation. BNY Mellon told Ellis that her comment about the article violated its

code of conduct. But when asked by Ellis, BNY Mellon refused to identify the provision

of the code she purportedly violated.
Complaint
Ellis v. BNY Mellon
             Case     2:18-cv-01549-NBF Document 1 Filed 11/16/18 Page 5 of 7
Page 5




         18.      BNY Mellon’s code of conduct prohibits racial and sexual harassment in

the workplace, including the dissemination of offensive emails to coworkers. Ellis’ post

did not violate this policy, or any other policy contained in Mellon’s code of conduct.

Ellis’ comment was not racist. Nor did she send her comment to her coworkers in an

email or through any other other medium. And her comment did not interfere with

anyone’s work performance or create a hostile work environment.

         19.      BNY Mellon later offered a different pretext for terminating Ellis. After

Ellis applied for unemployment benefits, BNY Mellon told the Pennsylvania Office of

Unemployment Compensation that Ellis was fired for poor job performance. That was

false.    Ellis was an exemplary employee who had consistently received favorable

performance reviews during her three-year tenure at BNY Mellon.

         20.      Ellis was not fired for violating BNY Mellon’s code of conduct or for poor

job performance. She was fired because of her race. BNY Mellon would not have fired

Ellis if she were not white. Manns targeted Ellis because she was a white person who

dared to criticize the protestors. Manns was candid about her belief that white people

had no right to express their views about the Antwon Rose incident.         She posted the

following message on her Facebook page around the time Ellis was fired: “I just read

some comments related to Antwon Rose, Jr. running. Here’ an idea. If you’ve never

experienced what it feels like to be in a situation thsat could result in your death, NO

MATTER WHAT YOU DO….please kindly Shut TF Up.”

                                FIRST CLAIM FOR RELIEF

         (Race Discrimination under Title VII, 42 U.S.C. § 2000e et seq.)


               21. Ellis incorporates paragraphs 1-20, above.
Complaint
Ellis v. BNY Mellon
             Case     2:18-cv-01549-NBF Document 1 Filed 11/16/18 Page 6 of 7
Page 6




             22. Title VII prohibits race discrimination in employment.

           23. As set forth above, BNY Mellon terminated Ellis because of her race in
violation of Title VII.

          24. As a result of BNY Mellon’s violation of Title VII, Ellis has suffered a loss
of back pay, and damages under 42. U.S.C. § 1981(a), including loss of front pay and
emotional and mental distress.

           25. BNY Mellon’s conduct was intentional, wilful, wanton and malicious,
justifying an award of punitive damages.

                                SECOND CLAIM FOR RELIEF

                                (Race Discrimination under 42 U.S.C. § 1981)


             26. Ellis incorporates paragraphs 1-25, above.

          27. Section 1981 prohibits race discrimination in the making and enforcement
of contracts.

             28. Ellis had a contractual relationship with BNY Mellon within the meaning
of § 1981.

             29. BNY Mellon fired Ellis because of her race in violation of § 1981.

          30. As a result of BNY Mellon’s violation of § 1981, Ellis has suffered
compensatory damages, including loss of back pay and front pay and mental anguish,
humiliation, distress, inconvenience and loss of enjoyment of life.

            31. BNY Mellon has acted with malice or reckless indifference to the rights of
Ellis,     thereby   entitling  her    to   an     award      of    punitive    damages.



       WHEREFORE, Ellis prays for a judgment as follows:
            1.     That     the   Court    grant     full     front    pay     to   the      Ellis;
2.     That        the      Court    grant      full      back      pay     to     the       Ellis;
3.That         the      Court      grant      Ellis       compensatory         damages         for
the        humiliation,         emotional       distress,        and       other        damages
caused                   by               BNY                   Mellon’s                 conduct;
4.That          the       Court      grant        Ellis        punitive       damages          for
BNY Mellon’s ' malicious and recklessly indifferent conduct;
            5. That        the    Court     grant       Ellis     expenses      of     litigation,
including           reasonable       attorneys’         fees,       pursuant        to         the
     Title            VII,         and           42             U.S.C.          §           1988;
Complaint
Ellis v. BNY Mellon
             Case     2:18-cv-01549-NBF Document 1 Filed 11/16/18 Page 7 of 7
Page 7




7.      That        the     Court           grant       Ellis      a       jury       trial;
8.    That     the    Court   grant         Ellis   all    other    relief    the    Court
     deems just and proper.



DATED: November 6, 2018                  By:   Respectfully submitted,

                                               The Law Offices of Vincent Colianni
                                               Attorneys for Plaintiff



                                               /s/ Vincent Colianni, II
                                               Vincent Colianni,
                                               4001 Village Run Road
                                               Wexford, PA. 15090
                                               Telephone: (340) 690-0629
                                               Facsimile: (340) 719-1770
                                               vinny@colianni.com
